AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page 1 ofl   /


                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRlCT OF CALIFORNIA

                     United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                     V.                                               (Fqr Offe"nses Committed On or After November I, 1987)


                     Miguel Jeronimo-Gomez                                            Case Number: 3:19-mj-23004




REGISTRATION NO. 87774298
THE DEFENDANT:
 IZI pleaded guilty to count( s) _l:._::of::_C::::::om'.'.:'.!.pl'.:'.a~in:'.:'..t_ _ _ _ _ _ _ __.iglClJ.t!illWH.tl!.!alffiill..!;)l'J26J.!El,~U..--
 •   was found guilty to count( s)                                                                  filY

     after a plea ofnot guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                     Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                           1

 •    The defendant has been found not guilty on count( s)
                                                                            -------------------
 •    Count(s)
                   ------------------
                                                                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                               )f;
                             ;"{ TIME SERVED                                   D _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, - - - - ~ - - - - charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, July 30, 2019
                                                                                  Date of Imposition of Sentence



                                                                                 Illt:LtOLOCK
                                                                                  UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                               3:19-mj-23004
